Citation Nr: 0509690	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-34 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran retired in April 1990 with more than 20 years of 
active duty service.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2004.  This matter was 
originally on appeal from a December 2001 rating decision by 
the Salt Lake City, Utah, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that while the December 2001 rating decision 
was issued by the RO in Salt Lake City, Utah, it was sent out 
under cover letter by the RO in Anchorage, Alaska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  The Board is 
cognizant of the fact that the veteran's case has been 
remanded in the past.  Consequently, the Board wishes to 
assure the veteran that it would not be remanding this case 
again unless it were essential for a full and fair 
adjudication of his claim.

The record indicates that the veteran has been diagnosed with 
Hepatitis C.  

At the travel board hearing conducted in Anchorage, Alaska, 
the veteran testified that part of his duties while stationed 
in Vietnam was to help wounded soldiers and perform first aid 
and that he was exposed to their blood.  The veteran also 
testified that he was in contact with one soldier's blood 
while in Korea, and was exposed to blood on several occasions 
while in the United States.  The veteran also stated that 
while in Vietnam, he shared razors and toothbrushes with 
other servicemen.

A February 1975 consultation sheet indicated that the veteran 
demonstrated increased LFTs but that they had returned to 
normal range, HAA was negative, and spleen scan was normal.  
The veteran was diagnosed with ETOH Hepatitis, resolved.    

In order to afford the veteran every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
veteran is warranted to indicate whether or not the veteran's 
Hepatitis C is related to military service.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination by a 
specialist to determine the etiology of 
the veteran's Hepatitis C.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's Hepatitis C is related to 
the veteran's active duty service.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




